DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 9/09/20.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/09/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (US Patent, 6,107,160, hereinafter referred to as “Herbert”).
Herbert discloses the semiconductor device as claimed.  See figures 9 and 10, and corresponding text, where Herbert teaches, in claim 1, a semiconductor structure comprising at least one lateral diffusion field effect transistor, comprising: 
a source contact (32) comprising an upper portion and a narrower bottom portion that extend vertically through a first interlayer dielectric with the narrower bottom portion electrically connected to a source region formed in an active region of the transistor and having a first conductivity type (figure 9; col. 5, lines 10-17); 
a first drain region formed in the active region and having the first conductivity type (figure 9; col. 5, lines 10-17); 
a second drain region of the first conductivity type spaced laterally from the first drain region in the active region, and electrically connecting a drain contact and the first drain region (figure 9; col. 5, lines 10-17); 
a channel region of a second conductivity type in the active region between the source region and the first drain region (figure 9; col. 5, lines 10-17); 
a gate electrode located above the channel region and separated from the channel region by a gate dielectric (figure 9; col. 5, lines 10-17); and a shield plate extending laterally over at least a portion of the first drain region and the gate electrode to the source contact, and further extending along a side of the narrower bottom portion of the source contact and between the source contact and the source region, wherein the shield plate is separated from the first drain region and the gate electrode by a second interlayer dielectric, the source contact being in physical contact with a top surface of a section of the shield plate, a bottom surface of the section of the shield plate being separated from the source region by a third interlayer dielectric (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 2, wherein the source contact comprises a tapered section between the upper portion of the source contact and the narrower bottom portion of the source contact (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 3, wherein the tapered section of the source contact is characterized by a lateral width that decreases monotonically from a top portion of the tapered section of the source contact to a bottom portion of the tapered section of the source contact (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 4, wherein the upper portion of the source contact comprises a first substantially uniform lateral width along a substantial portion of a vertical extent of the upper portion of the source contact (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 5, wherein the bottom portion of the source contact comprises a second substantially uniform lateral width along a substantial portion of a vertical extent of the bottom portion of the source contact, wherein the lateral width of the upper portion of the source contact is larger than the lateral width of the bottom portion of the source contact. 
Herbert teaches, in claim 6, wherein half the first substantially uniform lateral width is larger than half the second substantially uniform lateral width by an amount that is at least as large as a width of a vertical extension of the shield plate from a bottom of the shield plate on a side of the narrower bottom portion of the source contact (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 7, wherein the shield plate extends from a position above the first drain region to a position contacting a top portion of the tapered section of the source contact, and extends downward along the tapered section of the source contact and the narrower bottom portion of the source contact, and between a bottom surface of the source contact and the source region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 8, further comprising an ohmic region between the shield plate and at least one of the source region of the first conductivity type and a body region of the second conductivity type, wherein the ohmic region electrically connects the shield plate to at least one of the source region and the body region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 9, wherein the ohmic region is on the active region, and the shield plate comprises a surface that contacts the ohmic region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 10, wherein the ohmic region is in the active region, and the shield plate comprises a surface that contacts the ohmic region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 11, wherein the ohmic region electrically connects the shield plate to the body region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 12, wherein the shield plate electrically connects the source contact to the source region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 13, wherein the shield plate comprises Ti—TiN (col. 1, lines 58-65). 
Herbert teaches, in claim 14, wherein the source contact is metallic (col. 5, lines 45-55). 
Herbert teaches, in claim 15, wherein the first drain region is doped with a lower dopant concentration than the source region, and the second drain region is doped with a higher dopant concentration than the first drain region (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 16, comprising multiple pairs of source and body regions arranged orthogonally with respect to a length dimension of the gate electrode (figure 9; col. 5, lines 10-17). 
Herbert teaches, in claim 17, comprising multiple pairs of source and body regions alternately arranged in parallel with respect to a length dimension of the gate electrode (figure 9; col. 5, lines 10-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             June 4, 2022